Exhibit 10(d)

LOGO [g73805ex10-d_pg001.jpg]

TENET SPECIAL RSU DEFERRAL PLAN

Effective March 12, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TENET SPECIAL RSU DEFERRAL PLAN

 

           Page ARTICLE I PREAMBLE AND PURPOSE    1     1.1    Preamble    1
    1.2    Purpose    1 ARTICLE II DEFINITIONS AND CONSTRUCTION    2     2.1   
Definitions    2     2.2    Construction    3 ARTICLE III PARTICIPATION AND
FORFEITABILITY OF BENEFITS    5     3.1    Eligibility and Participation    5
    3.2    Forfeitability of Benefits    5 ARTICLE IV DEFERRAL, SETTLEMENT, AND
ACCOUNTING    6     4.1    Subsequent RSU Deferral    6     4.2    Settlement of
RSUs    6     4.3    Accounting for RSU Deferrals    6     4.4    Accounts Held
in Trust    6 ARTICLE V SETTLEMENT LIMITATIONS    8     5.1    Transferability
of RSUs    8     5.2    Legal Disability    8 ARTICLE VI FUNDING    9     6.1   
Funding    9     6.2    Creditor Status    9 ARTICLE VII ADMINISTRATION    10
    7.1    The PAC    10     7.2    Powers of PAC    10     7.3    Appointment
of Plan Administrator    10     7.4    Duties of Plan Administrator    10
    7.5    Indemnification of PAC and Plan Administrator    11     7.6    Claims
for Benefits.    12     7.7    Receipt and Release of Necessary Information   
14     7.8    Overpayment and Underpayment of Benefits    14 ARTICLE VIII OTHER
BENEFIT PLANS OF THE COMPANY    15     8.1    Other Plans    15 ARTICLE IX
AMENDMENT AND TERMINATION OF THE PLAN    16     9.1    Continuation    16
    9.2    Amendment of Plan    16     9.3    Termination of Plan    16

 

  (i)  



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS    18     10.1    No Reduction of Employer Rights    18
    10.2    Provisions Binding    18

 

  (ii)  



--------------------------------------------------------------------------------

TENET SPECIAL RSU DEFERRAL PLAN

ARTICLE I

PREAMBLE AND PURPOSE

 

1.1 Preamble. Tenet Healthcare Corporation (the “Company”) hereby adopts the
Tenet Special RSU Deferral Plan (the “Plan”) to permit participants in the Tenet
Healthcare 2008 Stock Incentive Plan (the “2008 SIP”) to elect to defer the
settlement of restricted stock units (“RSUs’) awarded to them under the 2008
SIP. This Plan is intended to be a sub-plan under the 2008 SIP and any shares of
Company stock settled pursuant to this Plan will consist of shares of stock
issued under the 2008 SIP. The ability to defer the settlement of RSUs under the
Plan will only be permitted to the extent that deferral of such RSUs is
permitted in the underlying award agreement. Such deferral election will
constitute a subsequent deferral election within the meaning of section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be construed
and administered in accordance with such provisions.

The Company may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under this Plan.

 

1.2 Purpose. Through this Plan, the Company intends to permit the deferral of
RSUs by members of its Board of Directors and certain other select management or
highly compensated employees. Accordingly, it is intended that this Plan will
not constitute a “qualified plan” subject to the limitations of section 401(a)
of the Code, nor will it constitute a “funded plan,” for purposes of such
requirements. It also is intended that this Plan will be exempt from the
participation and vesting requirements of Part 2 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (the “Act”), the funding
requirements of Part 3 of Title I of the Act, and the fiduciary requirements of
Part 4 of Title I of the Act by reason of the exclusions afforded plans that are
unfunded and maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

 

End of Article I

 



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.1 Definitions. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase will generally be a term defined in this Section 2.1. The
following words and phrases with the initial letter capitalized will have the
meaning set forth in this Section 2.1, unless a different meaning is required by
the context in which the word or phrase is used.

 

  (a) “Account” means one or more of the bookkeeping accounts maintained by the
Company or its agent on behalf of a Participant, as described in more detail in
Section 4.3.

 

  (b) “Act” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

  (c) “Board” means the Board of Directors of the Company.

 

  (d) “Change in Control” has the meaning set forth in Article 2 of the 2008
SIP.

 

  (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  (f) “Company” means Tenet Healthcare Corporation.

 

  (g) “Compensation Committee” means the Compensation Committee of the Board,
which has the authority to amend and terminate the Plan as provided in Article
IX.

 

  (h) “Director” means a member of the Board who is not an Employee.

 

  (i) “Effective Date” means March 12, 2009, except as provided otherwise
herein.

 

  (j) “Election Form” means the forms provided by the PAC or the Plan
Administrator pursuant to which the Participant consents to participation in the
Plan and makes a Subsequent RSU Deferral Election. Such Participant consent and
elections may be done either in writing or on-line through an electronic
signature.

 

  (k) “Eligible Person” means each Employee or Director who is a participant in
the 2008 SIP and who has been granted RSUs pursuant to a grant agreement that
provides for a Subsequent RSU Deferral Election.

 

  (l) “Employee” means each select member of management or highly compensated
employee receiving remuneration, or who is entitled to remuneration, for
services rendered to the Company or a Subsidiary, in the legal relationship of
employer and employee.

 

  (m) “PAC” means the Pension Administration Committee of the Company
established by the Compensation Committee of the Board, and whose members have
been appointed by such Compensation Committee. The PAC will have the
responsibility to administer the Plan and make final determinations regarding
claims for benefits, as described in Article VII. In addition, the PAC has
limited amendment authority over the Plan as provided in Section 9.2.

 

2



--------------------------------------------------------------------------------

  (n) “Participant” means each Eligible Person who has made a Subsequent RSU
Deferral Election.

 

  (o) “Plan” means the Tenet Special RSU Deferral Plan as set forth herein and
as the same may be amended from time to time.

 

  (p) “Plan Administrator” means the individual or entity appointed by the PAC
to handle the day-to-day administration of the Plan, including but not limited
to determining a Participant’s eligibility to defer RSUs under the Plan, the
number of such RSUs and complying with all applicable reporting and disclosure
obligations imposed on the Plan. If the PAC does not appoint an individual or
entity as Plan Administrator, the PAC will serve as the Plan Administrator.

 

  (q) “Plan Year” means the fiscal year of this Plan, which will commence on
January 1 each year and end on December 31 of such year. The first Plan Year
will be a short Plan Year commencing March 12, 2009 and ending December 31,
2009.

 

  (r) “RSU” means the restricted stock units awarded under the 2008 SIP the
provisions of which permit deferral under this Plan.

 

  (s) “Stock” means the common stock, par value $0.05 per share, of the Company.

 

  (t) “Subsequent Deferral Date” means the date that is five (5) years from the
date that settlement of the RSUs would occur but for the Eligible Person’s
making a Subsequent RSU Deferral Election pursuant to Section 4.1.

 

  (u) “Subsequent RSU Deferral Election” means an election to defer settlement
of RSUs made pursuant to Section 4.1.

 

  (v) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the relevant time each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in the chain.

 

  (w) “Trustee” means the individual or entity appointed to serve as trustee of
any trust established as a possible source of funds for the payment of benefits
under this Plan as provided in Section 6.1.

 

  (x) “2008 SIP” means the Tenet Healthcare 2008 Stock Incentive Plan.

 

2.2

Construction. If any provision of this Plan is determined to be for any reason
invalid or unenforceable, the remaining provisions of this Plan will continue in
full force and effect. All of the provisions of this Plan will be construed and
enforced in accordance with the laws of the State of Texas and will be
administered according to the laws of such state, except as otherwise required
by the Act, the Code or other applicable federal law. The term “delivered to the
PAC or Plan Administrator,” as used in this Plan, will include delivery to a
person or persons designated by the PAC or Plan Administrator, as

 

3



--------------------------------------------------------------------------------

 

applicable, for the disbursement and the receipt of administrative forms.
Delivery will be deemed to have occurred only when the form or other
communication is actually received. Headings and subheadings are for the purpose
of reference only and are not to be considered in the construction of this Plan.
The pronouns “he,” “him” and “his” used in the Plan will also refer to similar
pronouns of the female gender unless otherwise qualified by the context.

 

End of Article II

 

4



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND FORFEITABILITY OF BENEFITS

 

3.1 Eligibility and Participation.

 

  (a) Determination of Eligibility. It is intended that eligibility to
participate in the Plan will be limited to Eligible Persons, as determined by
the PAC, in its sole and absolute discretion. An Eligible Person will become a
Participant by completing an Election Form and making a Subsequent RSU Deferral
Election pursuant to Section 4.1. Eligibility to become a Participant for any
Plan Year will not entitle an Eligible Person to continue as an active
Participant for any subsequent Plan Year.

 

  (b) Loss of Eligibility Status. A Participant under this Plan who separates
from employment with the Company or its Subsidiaries, or who ceases to be a
Director, or who transfers to an ineligible employment position will continue as
an inactive Participant under this Plan until all RSUs deferred under the Plan
have been settled.

 

3.2 Forfeitability of Benefits. Except as provided in Section 5.1, a Participant
will at all times have a nonforfeitable right to RSUs deferred under this Plan
and credited to his Account. As provided in Section 6.2, however, each
Participant will be only a general creditor of the Company with respect to the
settlement of any RSUs deferred under this Plan.

 

End of Article III

 

5



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRAL, SETTLEMENT, AND ACCOUNTING

 

4.1 Subsequent RSU Deferral. To the extent provided in the underlying RSU grant
agreement, an Eligible Person may elect to defer the settlement of his RSUs to
the Subsequent RSU Deferral Date (i.e., five (5) years from the date such
settlement would otherwise occur) by making a deferral election pursuant to this
Section 4.1 at least twelve (12) months before settlement of the RSU would
otherwise occur; provided, that no such election will take effect until 12
months after the date on which the election is made. A Subsequent RSU Deferral
election made pursuant to this Section 4.1 will apply to the entire RSU grant
(i.e., a Participant may not elect to defer only a portion of the RSU grant and
may not make a separate election with respect to each portion of the RSU award
based on the award’s vesting schedule). Such Subsequent RSU Deferral will be
credited to the Participant’s Account and accounted for pursuant to the terms of
this Plan. RSUs deferred pursuant to this Section 4.1 will continue to be
subject to the underlying grant agreement to the extent the terms of such
agreement do not conflict with the terms of the Plan and the Participant’s
Subsequent RSU Deferral election (e.g., the subsequent deferral and settlement
provisions of this Plan, rather than the grant agreement, will govern the
settlement of the RSUs) (for avoidance of doubt, if the grant agreement provides
for the settlement of the RSUs upon a Change in Control, then such provision
will have no force or effect with respect to a RSUs deferred pursuant to this
Section 4.1 and such RSUs will be settled on the Subsequent RSU Deferral Date).

 

4.2 Settlement of RSUs. Settlement of the RSUs deferred pursuant to this
Section 4.1 will be made in cash or Stock, as specified in the RSU grant as soon
as practicable following the Subsequent RSU Deferral Date, but no later than
sixty (60) days following the Subsequent RSU Deferral Date; provided, however,
that in the event of a Change in Control of the Company as defined in
Section 11.3(d) of the 2008 SIP, the RSUs will be terminated and forfeited if so
provided in the underlying grant agreement. Except as determined otherwise by
the Committee pursuant to Section 5.1, if the Participant dies prior to the
Designated Deferral Date, settlement of the RSUs will be made to his estate.

All amounts settled under this Plan will be taxable as ordinary income at the
time of settlement and subject to appropriate withholding of income taxes. In
the case of RSUs that are settled in Stock, the appropriate number of shares of
Stock may be withheld to satisfy such withholding obligations pursuant to
administrative procedures adopted by the Plan Administrator.

 

4.3 Accounting for RSU Deferrals. If a Participant has made a Subsequent RSU
Deferral Election pursuant to Section 4.1, the Company may, in its sole and
absolute discretion, establish and maintain an Account for the Participant under
this Plan. Each Account will be adjusted at least quarterly to reflect the
Subsequent RSU Deferrals credited thereto and any settlement of such RSUs.
Subsequent RSU Deferrals will be credited to the Participant’s Account within
five (5) business days of the date on which the Subsequent RSU Deferral Election
is made. In the sole and absolute discretion of the Plan Administrator, more
than one Account may be established for each Participant to facilitate
record-keeping convenience and accuracy. Each such Account will be credited and
adjusted as provided in this Plan.

 

4.4

Accounts Held in Trust. RSUs deferred under this Plan and credited to
Participants’ Accounts may be secured by cash or property contributed to one or
more trusts, as

 

6



--------------------------------------------------------------------------------

 

provided in Section 6.1, but will be subject to the claims of the general
creditors of the Company. Although the principal of such trust and any earnings
or losses thereon will be separate and apart from other funds of the Company and
will be used for the purposes set forth therein, neither the Participants (nor
anyone claiming through such Participants) will have any preferred claim on, or
any beneficial ownership in, any assets of the trust prior to the time such
assets are paid to the Participant in settlement of RSUs deferred under this
Plan and all rights created under this Plan will be unsecured contractual rights
of Plan Participants (and anyone claiming through such Participants) against the
Company.

 

End of Article IV

 

7



--------------------------------------------------------------------------------

ARTICLE V

SETTLEMENT LIMITATIONS

 

5.1 Transferability of RSUs. Except as provided below, no RSU deferred under
this Plan may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution To the extent and
under such terms and conditions as determined by the Committee, a Participant
may assign or transfer an RSU deferred under this Plan (each transferee thereof,
a “Permitted Assignee”) to (i) the Participant’s spouse, children or
grandchildren (including any adopted and step children or grandchildren),
parents, grandparents or siblings, (ii) to a trust for the benefit of one or
more of the Participant or the persons referred to in clause (i), (iii) to a
partnership, limited liability company or corporation in which the Participant
or the persons referred to in clause (i) are the only partners, members or
shareholders, (iv) for charitable donations or (v) pursuant to a domestic
relations order entered or approved by a court of competent jurisdiction;
provided that such Permitted Assignee will be bound by and subject to all of the
terms and conditions of the Plan and the underlying grant agreement relating to
the transferred RSU and will be required to execute an agreement satisfactory to
the Company evidencing such obligations; and provided further that such
Participant will remain bound by the terms and conditions of the Plan. The
Company will cooperate with any Permitted Assignee and the Company’s transfer
agent in effectuating any transfer permitted under this Section.

 

5.2 Legal Disability. If a person entitled to settlement of RSUs under this Plan
is, in the sole judgment of the Plan Administrator, under a legal disability, or
otherwise is unable to apply such settlement to his own interest and advantage,
the Plan Administrator, in the exercise of its discretion, may direct the
Company or payor of the RSUs to make any such settlement in any one or more of
the following ways:

 

  (a) Directly to such person;

 

  (b) To his legal guardian or conservator; or

 

  (c) To his spouse or to any person charged with the duty of his support, to be
expended for his benefit and/or that of his dependents.

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

 

End of Article V

 

8



--------------------------------------------------------------------------------

ARTICLE VI

FUNDING

 

6.1 Funding. RSUs deferred under this Plan will constitute an unfunded general
obligation of the Company, but the Company may create reserves, funds and/or
provide for amounts to be held in trust to fund such RSUs on its behalf.
Settlement of RSUs deferred under this Plan may be made by the Company, any
trust established by the Company or through a service provider, such as the
Company’s transfer agent, to the Company or such trust.

 

6.2 Creditor Status. Participants and anyone claiming through such Participant
will be general unsecured creditors of the Company with respect to the
settlement of RSUs under this Plan.

 

 

End of Article VI

 

9



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

 

7.1 The PAC. The overall administration of the Plan will be the responsibility
of the PAC.

 

7.2 Powers of PAC. The PAC will have sole and absolute discretion regarding the
exercise of its powers and duties under this Plan. In order to effectuate the
purposes of the Plan, the PAC will have the following powers and duties:

 

  (a) To appoint the Plan Administrator;

 

  (b) To review and render decisions respecting a denial of a claim for benefits
under the Plan;

 

  (c) To construe the Plan and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan; and

 

  (d) To determine and resolve, in its sole and absolute discretion, all
questions relating to the administration of the Plan and the trust established
to secure the assets of the Plan (i) when differences of opinion arise between
the Company, the Plan Administrator, the Trustee, a Participant, or any of them,
and (ii) whenever it is deemed advisable to determine such questions in order to
promote the uniform and nondiscriminatory administration of the Plan for the
greatest benefit of all parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

 

7.3 Appointment of Plan Administrator. The PAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the Plan
on a daily basis. The PAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
PAC.

 

7.4 Duties of Plan Administrator. The Plan Administrator will have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan. The Plan Administrator will have the following powers and duties:

 

  (a) To direct the administration of the Plan in accordance with the provisions
herein set forth;

 

  (b) To adopt rules of procedure and regulations necessary for the
administration of the Plan, provided such rules are not inconsistent with the
terms of the Plan;

 

  (c) To determine all questions with regard to rights of Employees, Directors
and Participants under the Plan including, but not limited to, questions
involving eligibility of an Eligible Person to defer RSUs under the Plan and the
amount of RSUs so deferred;

 

  (d) To enforce the terms of the Plan and any rules and regulations adopted by
the PAC;

 

10



--------------------------------------------------------------------------------

  (e) To review and render decisions respecting a claim for a benefit under the
Plan;

 

  (f) To furnish the Company with information that the Company may require for
tax or other purposes;

 

  (g) To engage the service of counsel (who may, if appropriate, be counsel for
the Company), actuaries, and agents whom it may deem advisable to assist it with
the performance of its duties;

 

  (h) To prescribe procedures to be followed by Participants in deferring RSUs
under the Plan and obtaining settlement of such deferred amounts;

 

  (i) To receive from the Company and from Participants such information as is
necessary for the proper administration of the Plan;

 

  (j) To establish and maintain, or cause to be maintained, the individual
Accounts described in Section 4.3;

 

  (k) To create and maintain such records and forms as are required for the
efficient administration of the Plan;

 

  (l) To give the Trustee of the trust established to serve as a source of funds
under the Plan specific directions in writing with respect to:

 

  (i) the settlement of RSUs, the names of the Participants (or person claiming
through such Participant), the number of RSUs to be settled and the time when
settlement will occur; and

 

  (ii) making any other payments which the Trustee is not by the terms of the
trust agreement authorized to make without a direction in writing by the Plan
Administrator;

 

  (m) To comply with all applicable lawful reporting and disclosure requirements
of the Act;

 

  (n) To comply (or transfer responsibility for compliance to the Trustee) with
all applicable federal income tax withholding requirements for RSU settlements;
and

 

  (o) To construe the Plan, in its sole and absolute discretion, and make
equitable adjustments for any errors made in the administration of the Plan.

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

 

7.5

Indemnification of PAC and Plan Administrator. To the extent not covered by
insurance, or if there is a failure to provide full insurance coverage for any
reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Company agrees to hold harmless and
indemnify the PAC and Plan Administrator against any and all claims and causes
of action by or on behalf of any and

 

11



--------------------------------------------------------------------------------

 

all parties whomsoever, and all losses therefrom, including, without limitation,
costs of defense and reasonable attorneys’ fees, based upon or arising out of
any act or omission relating to or in connection with the Plan other than losses
resulting from the PAC’s, or any such person’s commission of fraud or willful
misconduct.

 

7.6 Claims for Benefits.

 

  (a) Initial Claim. In the event that an Employee, Director, Eligible Person,
or Participant (or a person claiming through such Participant) claims to be
eligible to participate in this Plan or to receive the settlement of RSUs
deferred under this Plan, or claims any rights under this Plan, such claimant
must complete and submit such claim forms and supporting documentation as will
be required by the Plan Administrator, in its sole and absolute discretion.
Likewise, any Participant (or a person claiming through such Participant) who
feels unfairly treated as a result of the administration of the Plan, must file
a written claim, setting forth the basis of the claim, with the Plan
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine this Plan, and any other
pertinent documents generally available to Participants that are specifically
related to the claim.

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan’s claim review procedure
and the time limits applicable to such procedure, including the claimant’s right
to arbitration following an adverse benefit determination on review as provided
below. All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

 

  (b) Request for Review. Within ninety (90) days after receiving written notice
of the Plan Administrator’s disposition of the claim, the claimant may file with
the PAC a written request for review of his claim. In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim. If the claimant does not
file a written request for review within ninety (90) days after receiving
written notice of the Plan Administrator’s disposition of the claim, the
claimant will be deemed to have accepted the Plan Administrator’s written
disposition, unless the claimant was physically or mentally incapacitated so as
to be unable to request review within the ninety (90) day period.

 

  (c)

Decision on Review. After receipt by the PAC of a written application for review
of his claim, the PAC will review the claim taking into account all comments,
documents, records and other information submitted by the claimant regarding the
claim without regard to whether such information was considered in the initial
benefit determination. The PAC will notify the claimant of its decision by
delivery

 

12



--------------------------------------------------------------------------------

 

or by certified or registered mail to his last known address. A decision on
review of the claim will be made by the PAC at its next meeting following
receipt of the written request for review. If no meeting of the PAC is scheduled
within forty-five (45) days of receipt of the written request for review, then
the PAC will hold a special meeting to review such written request for review
within such forty-five (45) day period. If special circumstances require an
extension of the forty-five (45) day period, the PAC will so notify the claimant
and a decision will be rendered within ninety (90) days of receipt of the
request for review. In any event, if a claim is not determined by the PAC within
ninety (90) days of receipt of written submission for review, it will be deemed
to be denied.

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the PAC will be final and conclusive.

 

  (d) Arbitration. In the event the claims review procedure described in
Section 7.6 of the Plan does not result in an outcome thought by the claimant to
be in accordance with the Plan document, he may appeal to a third party neutral
arbitrator. The claimant must appeal to an arbitrator within sixty (60) days
after receiving the PAC’s denial or deemed denial of his request for review and
before bringing suit in court.

The arbitrator will be mutually selected by the Participant and the PAC from a
list of arbitrators provided by the American Arbitration Association (“AAA”). If
the parties are unable to agree on the selection of an arbitrator within ten
(10) days of receiving the list from the AAA, the AAA will appoint an
arbitrator. The arbitrator’s review will be limited to interpretation of the
Plan document in the context of the particular facts involved. The claimant, the
PAC and the Company agree to accept the award of the arbitrator as binding, and
all exercises of power by the arbitrator hereunder will be final, conclusive and
binding on all interested parties, unless found by a court of competent
jurisdiction, in a final judgment that is no longer subject to review or appeal,
to be arbitrary and capricious. The costs of arbitration will be paid by the
Company; the costs of legal representation for the claimant or witness costs for
the claimant will be borne by the claimant; provided, that, as part of his
award, the Arbitrator may require the Company to reimburse the claimant for all
or a portion of such amounts.

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

 

13



--------------------------------------------------------------------------------

7.7 Receipt and Release of Necessary Information. In implementing the terms of
this Plan, the PAC and Plan Administrator, as applicable, may, without the
consent of or notice to any person, release to or obtain from any other insuring
entity or other organization or person any information, with respect to any
person, which the PAC or Plan Administrator deems to be necessary for such
purposes. Any Participant claiming the right to the settlement of RSUs under
this Plan will furnish to the PAC or Plan Administrator, as applicable, such
information as may be necessary to determine eligibility for and the number of
RSUs subject to settlement, as a condition of claiming and receiving such
settlement.

 

7.8 Overpayment and Underpayment of Benefits. The Plan Administrator may adopt,
in its sole and absolute discretion, whatever rules, procedures and accounting
practices are appropriate in providing for the correction of any error in
settling RSUs. If a Participant’s RSU settlement is less than it should have
been (i.e., an under settlement), the Plan Administrator will direct that
settlement be made as soon as practicable to make up for the under settlement.
If a Participant’s RSU settlement is more than it should have been (i.e., an
over settlement), for whatever reason, the Plan Administrator may, in its sole
and absolute discretion, (a) withhold payment of any further RSU settlements
under the Plan until the over settlement has been collected; provided, that the
entire amount of reduction in any calendar year does not exceed five thousand
dollars ($5,000), and the reduction is made at the same time and in the same
amount as the debt otherwise would have been due and collected from the
Participant, or (b) may require repayment of RSUs settled under this Plan
without regard to further benefits to which the Participant may be entitled.

 

End of Article VII

 

14



--------------------------------------------------------------------------------

ARTICLE VIII

OTHER BENEFIT PLANS OF THE COMPANY

 

8.1 Other Plans. Nothing contained in this Plan will prevent a Participant prior
to his death, or a Participant’s spouse or other beneficiary after such
Participant’s death, from receiving, in addition to any payments provided for
under this Plan, any payments provided for under any other plan or benefit
program of the Company, or which would otherwise be payable or distributable to
him, his surviving spouse or beneficiary under any plan or policy of the Company
or otherwise. Nothing in this Plan will be construed as preventing the Company
or any of its Subsidiaries from establishing any other or different plans
providing for current or deferred compensation for employees and/or Directors.
Unless otherwise specifically provided in any plan of the Company intended to
“qualify” under section 401 of the Code, subsequent RSU Deferrals made under
this Plan will not constitute earnings or compensation for purposes of
determining contributions or benefits under such qualified plan.

 

End of Article VIII

 

15



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION OF THE PLAN

 

9.1 Continuation. The Company intends to continue this Plan indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to settle RSUs
deferred under this Plan as described herein.

 

9.2 Amendment of Plan. The Company, through an action of the Compensation
Committee, reserves the right in its sole and absolute discretion to amend this
Plan in any respect at any time. In addition, the PAC has the right to make
non-material amendments to the Plan to comply with changes in the law or to
facilitate Plan administration; provided, however, that each such proposed
non-material amendment must be discussed with the Chairperson of the
Compensation Committee in order to determine whether such change would
constitute a material amendment to the Plan.

 

9.3 Termination of Plan. The Company, through an action of the Compensation
Committee, may terminate or suspend this Plan in whole or in part at any time,
provided that no such termination or suspension will deprive a Participant, or
person claiming benefits under this Plan through a Participant, of any amount
credited to his Accounts under this Plan up to the date of suspension or
termination, except as required by applicable law.

The Compensation Committee may decide to liquidate the Plan upon termination
under the following circumstances:

 

  (a) Corporate Dissolution or Bankruptcy. The Compensation Committee may
terminate and liquidate the Plan within twelve (12) months of a corporate
dissolution taxed under section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the RSUs
deferred under the Plan are included in Participants’ gross income in the latest
of the following years (or if earlier, the taxable year in which the amount is
actually or constructively received):

 

  (i) The calendar year in which the Plan termination and liquidation occurs.

 

  (ii) The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.

 

  (iii) The first calendar year in which the payment is administratively
practicable.

 

  (b)

Change in Control. The Compensation Committee may terminate and liquidate the
Plan within the thirty (30) days preceding or the twelve (12) months following a
“change in control as defined in Treasury Regulation 1.409A-3(i)(5) provided
that all plans or arrangements that would be aggregated with the Plan under
section 409A of the Code are also terminated and liquidated with respect to each
Participant that experienced the change in control event so that under the terms
of the Plan and all such arrangements the Participant is required to receive all
amounts deferred under such arrangements within twelve (12) months of the
termination of the Plan or arrangement, as applicable. In the case of a Change
of Control event which constitutes a sale of assets, the termination of the Plan

 

16



--------------------------------------------------------------------------------

 

pursuant to this Section 9.3(b) may be made with respect to the company that is
primarily liable immediately after the change of control transaction for the
payment of benefits under the Plan.

 

  (c) Termination of Plan. The Compensation Committee may terminate and
liquidate the Plan provided that (i) the termination and liquidation does not
occur by reason of a downturn of the financial health of the Company, (ii) all
plans all plans or arrangements that would be aggregated with the Plan under
section 409A of the Code are also terminated and liquidated, (iii) no
settlements in liquidation of the Plan are made within twelve (12) months of the
date of termination of the Plan other than settlements that would be made in the
ordinary course operation of the Plan, (iv) all settlements are made within
twenty-four (24) months of the date the Plan is terminated and (v) the Company
does not adopt a new plan that would be aggregated with the Plan within three
(3) years of the date of the termination of the Plan.

 

End of Article IX

 

17



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

 

10.1 No Reduction of Employer Rights. Nothing contained in this Plan will be
construed as a contract of employment between the Company or a Subsidiary and an
Employee, or as a right of any Employee to continue in the employment of the
Company or a Subsidiary, or as a limitation of the right of the Company or a
Subsidiary to discharge any of its Employees, with or without cause or as a
right of any Director to be renominated to serve as a Director.

 

10.2 Provisions Binding. All of the provisions of this Plan will be binding upon
all persons who will be entitled to any benefit hereunder, their heirs and
personal representatives.

 

End of Article X

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Tenet Special RSU Deferral Plan has been executed on
this 24th day of March, 2009, effective as of March 12, 2009.

 

TENET HEALTHCARE CORPORATION By:  

/s/ Paul Slavin

  Paul Slavin, Senior Director of Executive   Compensation

 

19